Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-7-2003

Pub Citizen Health v. Secretary of Labor
Precedential or Non-Precedential: Precedential

Docket 02-1611




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Pub Citizen Health v. Secretary of Labor" (2003). 2003 Decisions. Paper 828.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/828


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed January 7, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1611

PUBLIC CITIZEN HEALTH RESEARCH GROUP; THE
PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY
WORKERS INTERNATIONAL UNION,

v.

ELAINE CHAO, SECRETARY OF LABOR;
OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION,

*Color Pigments Manufacturers Association Inc.,
Intervenor

**Chrome Coalition,
Intervenor

*(Pursuant to Court’s Order dated 4/2/02)
**(Pursuant to Court’s Order dated 4/3/02)

On Direct Petition Pursuant to the
Administrative Procedure Act, 5 U.S.C. S 706

Present: BECKER, Chief Judge, McKEE and
HILL,* Circuit Judges.

(Filed: January 7, 2003)
_________________________________________________________________

* The Honorable James C. Hill, United States Circuit Judge for the
Eleventh Circuit Court of Appeals, sitting by designation.


ORDER AMENDING OPINION

The slip opinion in the above case filed December 24,
2002, is amended as follows:

On page three (in the caption), remove "(ARGUED)" after
Michael O. Hill’s name and add "(ARGUED)" after Christina
B. Parascandola’s name.

       BY THE COURT:

        /s/ Edward R. Becker
          Chief Judge

DATED: January 7, 2003

A True Copy:
Teste:
Clerk of the United States Court of Appeals
for the Third Circuit

                         2